Citation Nr: 1107499	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Raynaud's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which denied service connection for Raynaud's disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for Raynaud's disease.  He 
contends that this disorder was incurred as a result of his 
military service, including by exposure to herbicides and/or 
exposure to excessive shock and vibration from firing thousands 
of artillery rounds in Vietnam.  Service records confirm that the 
Veteran served in Vietnam and is in receipt of the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal, and the 
Combat Action Ribbon.

Unfortunately, the claims file reflects that additional 
development is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

In a prior June 2009 remand, the Board instructed that the 
Veteran was to undergo a VA examination to obtain a medical 
opinion as to whether he currently had Raynaud's disease and 
whether it was etiologically related to his military service.  
The Board indicated that the Veteran was to be given adequate 
notice of the date and place of any requested examination, and 
that all notifications, including the address where the notices 
were sent, were to be associated with the claims file.  

The claims file reflects that VA cold injury examination requests 
were entered on July 16, 2009 and July 24, 2009 by the Appeals 
Management Center (AMC).  The examination requests specifically 
noted that if the Veteran failed to report for the examination, 
copies of the notification letters sent to him were to be placed 
in the claims folder.  The requests also indicated that failure 
of the examiner to provide the requested opinion and rationale 
would result in the file being returned to the facility.

A VA cold injury examination was conducted in August 2009.  A VA 
examiner evaluated the Veteran and provided a detailed 
explanation of his findings.  His clinical impression was that 
the Veteran's history and examination suggested arterial vascular 
hyper-reactivity, although not classically typical for Raynaud's.  
The examiner requested additional laboratory testing and vascular 
studies for cold sensitivity of the fingers.  In an addendum, the 
examiner stated that he was informed the Veteran did not appear 
for the vascular studies and therefore, the examination was 
incomplete.  The examiner did not provide an opinion as to 
whether arterial vascular hyper-reactivity was casually related 
to the Veteran's period of military service.  The Board notes 
that when VA undertakes to examine a Veteran, VA is obligated to 
ensure that that examination is adequate.  See Barr v. Nicholson, 
21. Vet. App. 303 (2007).  

The Veteran maintains that he was not contacted for the 
additional vascular studies.  See July 2010 Letter from the 
Veteran.  The Board notes that there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to 
the last address of record for the presumption to attach).  
However, in the absence of notice letters advising the Veteran of 
the date and location of either examination (as instructed in the 
Board's prior remand); the Board cannot confirm that the Veteran 
was given adequate notice of the date and place of the additional 
vascular studies that were requested.  The VA examiner indicates 
that the cold injury examination is incomplete without these 
studies.  Accordingly, the Veteran should be provided with an 
opportunity to appear for the follow up examinations, and a copy 
of the notice advising him of the date and location of any and 
all examinations should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to appear for the vascular study 
examinations, as requested by the 2009 VA 
examiner in order to determine the exact 
nature and etiology of his claimed Raynaud's 
disease.  The Veteran must be given adequate 
notice of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  

All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  The 
claims folder and a separate copy of this 
REMAND must be made available to and reviewed 
by the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination reports.

The claims file should then be transferred to 
the August 2009 examiner (if the August 2009 
examiner is not available, the claims file 
should be transferred to another appropriate 
examiner).  The examiner is asked to opine as 
to whether the Veteran currently has 
clinically-identifiable Raynaud's disease.  
If the examiner determines that the Veteran 
has Raynaud's disease, an additional opinion 
is requested as to whether such disability at 
least as likely as not (at least a 50 percent 
probability or more) had its origin during 
the Veteran's period of active military 
service or, whether it is related to any 
event(s) of the Veteran's active military 
service, including from exposure to 
herbicides and/or exposure to excessive shock 
and vibration from firing thousands of 
artillery rounds.  

If the examiner determines that the Veteran 
has a chronic disorder other than Raynaud's 
disease, such as arterial vascular hyper-
reactivity, an opinion is requested as to 
whether that disability at least as likely as 
not (at least a 50 percent probability or 
more) had its origin during the Veteran's 
period of active military service or, whether 
it is related to any event(s) of the 
Veteran's active military service, including 
from exposure to herbicides and/or exposure 
to excessive shock and vibration from firing 
thousands of artillery rounds.  

A detailed rationale for any opinion(s) 
expressed must be provided.  If the examiner 
is unable to provide the requested opinions 
without resorting to speculation, it should 
be so stated, and the examiner should explain 
why an opinion is not possible.  The examiner 
is further advised that the Veteran is 
competent to report his history and that his 
historical assertions must be considered in 
formulating the requested opinion.  

2.  Thereafter, the AMC/RO should 
readjudicate the issue on appeal.  If the 
desired benefit is not granted, a 
supplemental statement of the case should be 
furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
